   Case 1:21-cv-01125-NGG-CLP Document 26 Filed 09/01/21 Page 1 of 1 PageID #: 93




       Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jonathan@Shalomlawny.com
               Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375


                                                            September 1, 2021

VIA ECF
Chief Magistrate Judge Cheryl Pollack
Eastern District of New York
225 Cadman Plaza
Brooklyn, NY 11201

       Re:     Ortega v. Yagudaev et al.; Case No. 1:21-cv-01125-NGG-CLP


To the Honorable Judge Pollack,

       The undersigned represents Plaintiff Iluminada Ortega (hereinafter “Plaintiff”) in the above-
referenced matter.

       On June 24, 2021, this Court had Ordered a Status Conference to be held on September 29,
2021, at 11:15 am. Plaintiff writes jointly with Defendant Yeghoyan to request an adjournment of
60 days. The reason for the adjournment request is that the undersigned will be observing Simchat
Torah, which is the last of the Jewish holidays falling out in September. After meeting and
conferring with Defendant Yeghoyan’s counsel, the undersigned has been informed that Defendant
Yeghoyan’s counsel will be out on medical leave in the month of October 2021.

        At this time the respective parties on consent request that the September 29, 2021, Status
Conference be adjourned to either November 9, November 10, November 15, 2021 or any other
date the Court has available.

       The parties thank your time and consideration of the above request.


                                                            Respectfully,

                                                            /S/ Jonathan Shalom
                                                            Jonathan Shalom, Esq.
